/yjq-ooaj/6'6V
                                                                          FILED
                                                                     14th COURT OF APPEALS
                           CAUSE NO. 14-CCV-052079                       HOUSTON. TEXAS


                                                                         OCT 28 2015
                                                                     (CHRISTOPHER A. PRINE
HARVELLA JONES                                                qoi
                                                IN THE COUNTY OOURT OElerk
                           §
vs                         §                    FORT BEND COUNTY, TEXAS
                           §
THI "NINA" TRAN; JAMES H.  §
LEELAND; MARC D. MARKEL; §                      COURT2
CLAYTON R. HEARN; AMY M.   §
VANHOOSE, DAWN S. HOLIDAY;§
JONATHAN ANDERSON;         §
CLINTON FAVER BROWN and    §
ROBERTS MARKEL WEINBERG §
BUTLER HAILEY PC aka       §
ROBERTS MARKEL WEIN-        §
BERG PC aka ROBERTS MARKEL §
PC




     PLAINTIFF'S NOTICE OF SUBMISSION OF PLAINTIFF'S MOTION
      FOR PRE-FILE ORDER TO FILE PETITION FOR REVIEW WITH
                     TEXAS SUPREME COURT




TO: The Honorable Administrative Judge Susan Lowery


       The attached Plaintiffs Motion for Pre-file Order to File Petition for Review

with Texas Supreme Court has been filed and will be submitted to the court for

consideration without a hearing on the calendar date set by the Administrative

Judge Susan Lowery. The court will rule on the motion without a hearing unless

you request one. Tex. R. Jud. Admin. 7(a)(6)(b).
                                1   Notice of Submission
                Respectfully submitted,




                Harvella Jones, PRO SE
                POB 1702
                Richmond, TX 77406
                (281)690-8793




2   Notice of Submission
                            CAUSE NO. 14-CCV-052079




HARVELLA JONES                               IN THE COUNTY COURT OF


vs                                     §     FORT BEND COUNTY, TEXAS
                          §
THI "NINA" TRAN; JAMES H. §
LEELAND; MARC D. MARKEL; §                   COURT 2
CLAYTON R. HEARN; AMY M.   §
VANHOOSE, DAWN S. HOLIDAY;§
JONATHAN ANDERSON;        §
CLINTON FAVER BROWN and   §
ROBERTS MARKEL WEINBERG §
BUTLER HAILEY PC aka      §
ROBERTS MARKEL WEIN-       §
BERG PC aka ROBERTS MARKEL §
PC




     PLAINTIFF'S MOTION FOR PRE-FILE ORDER TO FILE PETITION
               FOR REVIEW WITH TEXAS SUPREME COURT



TO THE HONORABLE ADMINISTRATIVE JUDGE SUSAN LOWERY:



       This motion for a pre-file order was filed to comply with the request from

Blake Hawthorne with the Texas Supreme Court. Following is the time-line

leading to his request in this case:


       In February, 2014, a month after I filed my Conspiracy with their Client to

Commit Fraud Against a Third Party lawsuit against the defendants, all but three
(Tran, Leeland and Jonathan Anderson) filed a motion with the court to declare me

a vexatious litigant.


         On March 12, 2014,1 was declared a vexatious litigant by Judge Jeffrey A.

McMeans. I immediately appealed.


         On June 23, 2015, the Fourteenth District Court ofAppeals affirmed Judge

McMeans' decision and denied my subsequent Motion for Reconsideration.


         On July 25, 2015,1 filed a Petition for Review with the Texas Supreme

Court.



         In August, 2015,1 received a letter from one oftwo of the Defendants (Tan

and Leeland) regarding my Petition for Review stating that they did "not intend to

file a response to the above-referenced petition for review unless the Texas

Supreme Courtrequests one. Respondent requests that thepetition beforwarded

immediately to the Supreme Courtfor consideration" (Refer to Plaintiffs Exhibit

1 attached and incorporated as though fully copied.)


         None of the Respondents who filed the vexatious litigate motion submitted a

response to my Petition for Review. The other non-filing defendant, Jonathan

Anderson, did not file a response either.
      On September 8, 2015,1 received a letter from the Texas Supreme Court's

clerk Blake A. Hawthorne in which he states he could not file my Petition for

Review on appeal "unless" I received "approval "forfiling the action by the local

administrativejudge." He said I was "subject to apre-filing order" (Refer to

Plaintiffs Exhibit 2 attached and incorporated as though fully copied.)


      On September 8, 2015,1 contacted the Administrative Judge James

Shoemake regarding obtaining a pre-file order so that my Petition for Review

could be filed with the Texas Supreme Court. (Refer to Plaintiffs Exhibit 3

attached and incorporated as though fully copied.)


      On September 22, 2015,1 sent a follow-up letter to the Administrative Judge

James Shoemake. I asked in my letter that ifhe was "not the Administrative Judge

for Ft. Bend County, pleaseforward my request to the Administrative Judge who

has thejurisdiction to sign my order. I am a resident in Ft. Bend Countysince

2003; therefore, it should be an administrative judge serving this district." (Refer

to Plaintiffs Exhibit 4 attached and incorporated as though fully copied.)


      On September 22, 2015,1 also sent a response to Blake Hawthorne's letter to

make sure he actually meant for me to get a pre-trial order before he filed my

Petition for Review with the Texas Supreme Court as per his letter. This was a

confirmation letter as we previously talked on the phone regarding his letter.
(Refer to Plaintiffs Exhibit 5 attached and incorporated as though fully copied.)

To date, I have not received a response to my letter from Mr. Hawthorne.


         Respectfully, I am, therefore, requesting this Motion be set for submission

without hearing with the Administrative Judge Susan Lowery in accordance with

her/the local rules. I learned on Friday, October 23, 2015, that she is the

Administrative Judge for the County Court. Susan who works with Administrative

Judge Shoemake promised to call me Friday, October 23, 2015, with an answer

regarding my pre-file order as they were not sure what to do with the order and I

did not hear from her. Therefore, for the sake of expediency, this order is being

submitted to the County Administrative Judge Susan Lowery to get this matter

resolved in a timely fashion as the Fourteenth District Court ofAppeals did not

realize I had timely filed an appeal from their decision with the Texas Supreme

Court.



         This is a procedural request initiated and required by the Texas Supreme

Court as per their clerk, Blake Hawthorne, and not an attempt on my part to

relitigate my case in the District Court. I am merely trying to get to the correct

Administrative Judge in my district to sign a pre-file order required, according to

Blake Hawthorne, in order for me to continue my appeal with the Texas Supreme
Court, where I am confident I will get this vexatious litigant matter reversed and

remanded back down to the District Court to be removed.



                                      PRAYER



      For these reasons, I pray that the Administrative Judge who is authorized to

do so in my district sign my pre-file order so that I may file my Petition for Review

with the Texas Supreme Court.


                                              Respectfully submitted,


                                              Harvella Jones, PRO SE
                                              POB 1702
                                              Richmond, TX 77406
                                              (281)690-8793
                          CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the Plaintiffs Motion for Pre-
file order to file petition for review with Texas Supreme Court, Notice and Order
have been mailed October 26, 2015 to individuals below via the method indicated
as follows:


Attorney Dawn S. Holiday via (Regular US Mail)
Attorney Frank O. Carroll, III
Attorney Gregg S. Weinberg
Roberts, Markel, PC
2800 Post Oak Blvd. 57th Floor                  AND
Houston, TX 77056

Attorney Thomas M. Pickford (representing Thi "Nina" Tran and James H.
Leeland)
Hoover Slovacek, LLP (Regular U.S. Mail)
5847 San Felipe, Suite 2200                      AND
Houston, TX 77057

Attorney Jonathan Anderson (Regular U.S.MaiD
1627 West Alabama
Houston, Texas 77006                      AND

Blake A. Hawthorne (Regular U.S.Mail)
Clerk of the Court
Supreme Court of Texas
201 West 14th Street                     AND
Austin, Texas 78711

Judge James Shoemake (Regular U.S.Mail)
Administrative Judge
434 District Court                       AND
Richmond, Texas

Clerk (Regular U.S.Mail)                 AND
14th District Court of Appeals
301 Fannin, Room 245
Houston, Texas 77002

Office of Court Administration (Regular U.S.Mail)
POB 12066


                                                               CMJl^^
                                            Harvella Jones, PRO SE
                                            POB 1702
                                            Richmond, Texas 77406
                                            (281)690-8793

                       CERTIFICATE OF COMPLIANCE

       This is to certify that this document is in compliance with TRAP 9.4(i)(3)
and contain 870 words and 5,539 characters with spaces (excluding identify of
parties and counsel, table of contents, index of authorities, statement ofthe case,
statement of issues presented, proof of service, certificate of compliance, appendix
and any other section not required to be aj^art of tfyi^ certijpcate.)
                                                               ,QMJ^^^
                                                   Jones, PRO SE
                          CAUSE NO. 14-CCV-052079




HARVELLA JONES                               IN THE COUNTY COURT OF


vs                                           FORT BEND COUNTY, TEXAS

THI "NINA" TRAN; JAMES H.
LEELAND; MARC D. MARKEL;                     COURT 2
CLAYTON R. HEARN; AMY M.
VANHOOSE, DAWN S. HOLIDAY;§
JONATHAN ANDERSON;         §
CLINTON FAVER BROWN and    §
ROBERTS MARKEL WEINBERG §
BUTLER HAILEY PC aka       §
ROBERTS MARKEL WEIN-       §
BERG PC aka ROBERTS MARKEL §
PC




     PLAINTIFF'S PRE-FILE ORDER TO FILE PETITION FOR REVIEW
                      WITH TEXAS SUPREME COURT



      After considering Plaintiffs Pre-File Order to File Petition for Review with
Texas Supreme Court, the Administrative Judge has determined that the Petitioner,
Harvella Jones, is following the information contained in the Texas Supreme
Court's Clerk Blake Hawthorne's letter to her in which a pre-file order from an
Administrative Judge will enable him to file her Petition for Review .

       IT IS, THEREFORE, GRANTED and SO ORDERED that Petitioner
Harvella Jones may file her Petition for Review with this Pre-File Order.



                                      Administrative Judge

SIGNED on                                  ,2015
                                    PRE-FILE ORDER
                                                 HOOVER SLOVACEK, LLP
                                            A REGISTERS* LIMITED UABOJTY PARTNERSHIP

                                                          ATTORNEYS AT LAW                                    REPLY TO:
     Thomas M. PicWluJ                                                                                      P.O. BOX 4547
                                                           GALLERIA TOWER H
            PAKTOER                                                                                   HOUSTON, TEXAS 77210-4547
                                                 •\-   5051 WESTHEIMER, SUITE 1200
                                                          HOUSTON, TEXAS 77056
pickfbrd@hooverslovacek.coni
                                                               (713)977-8686
                                                             FAX(713) 977-5395



                                                           August 7,2015


      Via eflle: and US. First Class Mail

      Blake A. Hawthorne, Clerk
      Supreme Court of Texas
      201 W. 14th, Room 104
      Austin, Texas 78701

                  Re:     Supreme Court No.                    : 14-14-00216-CV;HarvellaJonesvs.Marc
                          D. Markel; Clayton R. Heam; Amy M Vanhoose; Dawn S. Holiday, Clinton Faver
                          Brown and Robert Markel Weinberg Butler Hailey PC a/k/a Roberts Markel
                          Weinberg PC a/k/a Roberts Markel PC a/k/a Roberts Markel Guerry, PC; From the
                          Fourteenth District Court of Appeals of Houston, Texas.

      Dear Mr. Hawthorne:


              UnderTexas Rule ofAppellateProcedure53.3,Respondent,Hoover SlovacekLLP, does not
      intend to file a response to the above-referenced petition for review unless the Texas Supreme Court
      requests one. Respondent requests mat the petition be forwarded immediately to the Supreme Court
      for consideration.


                                                                          Respecttully submitted,

                                                                          HOOVEgJ3J20


                                                                          /s/ Thomas
                                                                          Thomas M. Pickfol
                                                                          Attorneys for Respondent, Hoover Slovacek
                                                                          LLP, Thi "Nina" Tran and James H. Leeland

      cc:         Certified Mail, Return Receipt Requested
                  Harvella Jones, Pro Se
                  P.O. Box 1702
                  Richmond, Texas 77406


      982204-00013 TXP 8/5/2015 00988061.WPD 1


                                                            -exUirl
'0t


f     August 7,2015
f     Pare-?-

                Certified Mail, Return Receipt Requested
                Gregg S. Weinberg and Dawn S. Holiday
               Roberts Markel Weinberg
               Butler Hailey PC
               2800 Post Oak Blvd., 57th Floor
               Houston, Texas 77056




      982204-00013 TXP 8/5/2015 0098806I.WPD I
                               mH'M»%
                               -   "i           -
                       3i^!liil\lllHllllilluri**llili"ilili,ilili,H'i   eeob E^iot-so*?^^                   ,,,-.. ..:.,.
    Attorneyi at Law
   R 0. BOX 4547
HOUSTON, TEXAS 77210
                                                                                                            04!;. 1 I~5'<70'i
                                                                                    Harvella Jones
                                                                                    ProSe
                                                                                    P.O. Box 1702
                                                                                    Richmond, Texas 77406
                                                                                    TXP 982204-13
                           Supreme Court of TEexa*
                          201 West 14thStreet   PostOfficeBox 12248 AustinTX 78711
                              Telephone: 512/463-1312     Facsimile: 512/463-1365
                                     CLERK BLAKE A. HAWTHORNE




Harvella Jones
P.O. Box 1702
Richmond, Texas 77406


Dear Harvella Jones:

You have been determined to be a vexatious litigant and are subject to a pre-filing order pursuant
to Texas Civil Practice and Remedies Code Section 11.101. A clerk may not file an action
submitted by a person that has been determined to be a vexatious litigant and who is subject to a
pre-filing order unless approval is given for filing the action by the local administrative judge. This
prohibition on filing actions includes an appeal. Tex. Civ. Prac. &Rem. Code Section 11.103 (a).
An exception is made to allow a court ofappeals clerk to file an appeal from a prefiling order
entered under Section 11.101. Butthis exception does notinclude the Clerk of the Supreme Court
ofTexas. Anorder declaring aperson avexatious litigant may also not bereviewed by mandamus
at the Supreme Court. See Tex. Civ. Prac. &Rem. Code Section 11.102(f). Therefore, I am
prohibited by statute from filing the documents you sent to the Supreme Court ofTexas.


Sincerely,




Blake A. Hawthorne
Clerk of the Court




                                floirtiffV 3d\0\T Z
                               No.

                                  In the
                         Supreme Court of Texas




Harvella Jones,
     Petitioner,
                                    v.



Marc D. Markel; Clayton R. Hearn; Amy M.Vanhoose; Dawn S. Holiday;
Clinton Faver Brown and Roberts Markel Weinberg Butler Hailey PC aka
Roberts Markel Weinberg PC aka Roberts Markel PC aka Roberts Markel
Guerry,PC
      Respondents


 From the Fourteenth District Court of Appeals, Cause No. 14-14-00216-CV,
           and the County Civil Court No. 2 for Fort Bend County,
         Cause No. 14-CCV-052079, Honorable Jeffrey A. McMeans



                        Petition for Review


                                                             Harvella Jones
                                                             P.O. Box 1702
                                                    Richmond, Texas 77406
                                                  Telephone: (231)690-8793
                                                                     Prose
                                            ID
                                            O
                                            •*
                                            r-
                                            r*
                                                      2*

                                            OQ
                              10            (0
                              
                          o        C^      H
                          h)       i-l

                              a     X
                          rH        0      a
                          rH       ffl     o
                          0)
            ** & **. A                 •


                                   o
                          m
           s N sf *-*-*                    -H
                                       •


                          «        Oi      a:

  :•'&>>   .05 £*•




                                                  3
                                                  Q

                                                  o
• ->h                                             o

                                                  o
                                                  *
                                                                  FILE Copy
                                  Harvella Jones
                                    POB 1702
                              Richmond, Texas 77406
                                  (281)690-8793




                               September 8,2015



Judge James Shoemake
Administrative Judge
434 District Court
Richmond, Texas

Dear Honorable Judge Shoemake:

Subject: A pre-file order request for Harvella Jones for the Texas Supreme Court


As per the attached letter from the Texas Supreme Court's Clerk ofthe Court,
Blake A. Hawthorne, I am requesting a pre-file order for my Petition for Review.
A copy of which I have also attached to this request, along with a copy of my
Affidavit of Indigence. I am a senior citizen, widow and resident of this
community for more than ten (10) years. I am still in the appellant process.

Thank you

Respectfully submitted,


    irella Jones, pro se

Attachments




                           PW)H|!s SiKifiiT 3
                                                                   fue copy
                                  Harvella Jones
                                    POB 1702
                             Richmond, Texas 77406
                               v (281)690-8793



                                September 22,2015


Faxed to: 281-633-7655



Judge James Shoemake
Adniinistrative Judge
434 District Court
Richmond, Texas

Dear Honorable Judge Shoemake:

,Subject: Pre-file Order Requested by Harvella Jones as perthe Texas Supreme
Court Clerk's Request

This is a follow-up letterto my September 8,2015 request for a pre-fileorder as I
was instructed by the Texas Supreme Court's Clerk to provide before he would file
my Petition for Review.

I am an African-American citizen ofthe United States, a senior citizen and long
time resident ofTexas since 1988, who has been erroneously determined a
vexatious litigant. In order for me to correct this wrong, I must appeal and I have
and am currently in appellant mode. My chances ofgetting this wrongful
vexatious litigant determination overturned in the Texas Supreme Court is high but
first I have to have my Petition for Review (Step 1) before the Justices.

I have verified with attorneys at Ross and Mathew, P.C. law firm that while the
vexatious litigant determination is "rare", I shouldcomply with the Supreme
Court's Clerk's request and obtain a **pre-filing order". I have attached another
copy of this request by Mr. Blake A. Hawthorne, Clerk oftheCourt (Exhibit 1)
 and underlined in that letter where he has indicated"unless approval is givenfor
filing theaction bythe local administrativejudge"


                        fWrt^ g*kiavT H
Ifyou are not the AdministrativeJudge for Ft. Bend County, please forward my
request to the Administrative Judge who has the jurisdiction to sign my order. I
am a resident in Ft. Bend County since 2003; therefore, it should be an
administrative judge serving this district.

Thank you in advance for your help in this matter.

                                      Respectfully submitted


                                      T-Ia.t»«»!la Trvnp>c niv\
                                                 a Jones,       Qf*/
                                                           pixtse



Attachments


cc: Ross and Matthews, PC
3650 Lovell Avenue
Fort Worth, Texas 76107
#10068033017
.972-730-0251
817-255-2090
                                                                         file copy
                                    Harvella Jones
                                     POB 1702
                              Richmond, Texas 77406
                                  (281) 690-8793




                                 September 22,2015

Blake A. Hawthorne
Clerk ofthe Court
Supreme Court of Texas
POB 12248
Austin, Texas 78711


Subject: Pre-file Order Request submitted to Harvella Jones


As per your attached letter to me regarding my Petition to Review to the Supreme
•Court Justices regardingthe reversal of an erroneous vexatious litigant claim
 against me, I am in the process of obtaining a pre-file order. However, the
 Administrative Judge in my county (Ft. Bend) is stymied as to what to do about
 this as he has never been required to sign a pre-file order for someone still in
appeal.

Frankly, I agree with him as I have never heard of such a requirement for a litigant
that is "still" in appellant mode. I am not filing a new lawsuit in trial court "after"
being determined a vexatious litigant that has matured. I am still fighting this
vexatious litigant label that has been placed on me erroneously and there is no law
that states a litigant cannot fight a vexatious litigant labeling immediately after it
having been placed on them via the appellant process which includes filing
documents with the Texas Supreme Court.

I have searched the case laws and could not find one that agreed with your position
and requirement of me. Let the record reflect that I am an African-American,
senior citizen, and have lived in Ft. Bend County since 2003 and in the state of
Texas since 1988.



                          Plak%i EA'lfliT                       5
I have attached a case law (Johnson vs. Sloan, $08-09-00077-CV, El Paso, 2010)
that indicates "a local administrative judge may grant a vexatious litigant
permission to file suit    " There is no law that supports your position in your
attached letter to me marked exhibit 1 that states I must file a pre-file order to
continue myappeal in theSupreme Court. I am filing a Petition for Review not a
new lawsuit. My Petition for Review refers to the errors made in law by the
Fourteenth District Court of Appeals and is part ofmy appellant process and there
is absolutely no language in Chapter 11 ofthe Texas Civil Practice & Remedies
Code Section that states I have to get a "pre-file order" while I am still in the
appellant process. I am timely appealing that erroneous decision so that I would
not be determined to be a vexatious litigant permanently.


                                        Respectfully submitted

                                     (Mtawell^
                                      Harvella Jones, pro se

/j
Attachment


cc: Ross and Matthews, PC
3650 Lovell Avenue
Fort Worth, Texas 76107
#10068033017
972-730-0251
817-255-2090
                           Supreme Court of tEexajS
                          201 West I4th Street   Post Office Box 12248   Austin TX 78711
                               Telephone:512/463-1312        Facsimile:512/463-1365

                                      CLERK BLAKE A. HAWTHORNE




Harvella Jones
P.O. Box 1702
Richmond, Texas 77406



Dear Harvella Jones:

You have been determined to be a vexatious litigant and are subject to a pre-filing order pursuant
to Texas Civil Practice and Remedies Code Section 11.101. A clerk may not file an action
submitted by a person that has been determined to be a vexatious litigant and who is subject to a
pre-filing order unless approval is given for filing theaction by thelocal administrative judge. This
prohibition on filing actions includes an appeal. Tex. Civ. Prac. & Rem. Code Section 11.103 (a).
An exception is made to allow a court of appeals clerk to file an appeal from a prefiling order
entered underSection 11.101. But this exceptiondoes not includethe Clerk ofthe Supreme Court
of Texas. An orderdeclaring a person a vexatious litigant may also not be reviewed by mandamus
at the Supreme Court. See Tex. Civ. Prac. & Rem. Code Section 11.102(f). Therefore, I am
prohibited by statute from filing the documents you sentto the Supreme Court of Texas.



Sincerely,



Blake A. Hawthorne
Clerk of the Court




                                   fyhibfrl
JOHNSON v. SLOAN IFindLaw                                          *                         http://caselaw.findlaw.com/tx-court-of-appeals/1523140.html




         CASES & CODES                   PRACTICE MANAGEMENT               JOBS & CAREERS        LEGAL NEWS          BLOGS        SERVICE PRO\

                                        Forms      LawTechnology       Lawyer Marketing   CorporateCounsel    LawStudents        JusticeMai!   Ne




                     i.\ «,.>«•-'••""



                        r^sselavv          Tex?s    IX Ct Add,     JOHNSON v. SLOAN




             Print                                                                                      Font size:     ?     A      z-bsx

                                                      Court ofAppeals ofTexas, El Paso.

             R. Wayne JOHNSON, Appellant, v. Paul SLOAN, Janet Sells, Kenneth Holt,
           Robbie Stone, Kendall Rickerson, V.L. Brisher, and Deanna Davis, Appellees.

                                                                 No. 08-09-00077-CV.
                                                                 Decided: March 24, 2010
         Before McCLURE,J., RIVERA,J., and SALAS-MENDOZA, Judge. Rwayne Johnson, for R. Wayne Johnson.
         Deanna Davis, pro se.
         OPINION


         R. Wayne Johnson, pro se, appeals from an order dismissing his lawsuit against Paul Sloan, Janet Sells,
         Kenneth Holt, Robbie Stone, Kendall Rickerson, V.L. Brisher, and Deanna Davis. We affirm.

         FACTUAL SUMMARY


         Johnson is an inmate in the Texas Department of Criminal Justice-Institutional Division. He filed suit                                 I
         against Appelleesalleging they had violated his First, Fifth, and Fourteenth Amendment rights by                                       I
         returning his mail to him and not properly processing his grievances. Appellees filed notice with the trial
         court that Johnson is precluded from tiling the lawsuit because he has previously been declared a
         vexatious litigant under Chapter 11of the Texas Civil Practice and Remedies Code and he has not obtained
         permission to file suit from a local administrative judge. Following a hearing, the court dismissed
         Johnson's suit pursuant to Section 11.103(b).

         MANDAMUS


         Johnson raises four issues regarding our denial of his mandamus petition. See In re R. Wayne Johnson,
         No. 08-08-00354-CR, 2009 WL 222374 (TexApp.-El Paso Jan.29,2009, orig. proceeding)(not designated



1 of 3                                                                                                                                   9/8/2015 4:45 PM
 jwnivowiN v. oj-a»//\in I ruiUL-aw                                                 ntq>://caseiaw.nnaiaw.com/tx-court-or-appeais/ 1>"2J i4U.titmi



               for publication). In this direct appeal from the trial court's dismissal order, we are unable to reconsider our
               ruling on the mandamus petition even ifwe were inclined to do so. We overrule Issues One, Twelve,
               Thirteen, and Fourteen.

               AUTHORITY OF ATTORNEY GENERAL


               In Issue Two,Johnson maintains that the dismissal order is void because the attorney general is not
               authorized to answer the suit on behalf of Appellees. In Issues Three through Nine, he complains that the
               original order finding him to be a vexatious litigant is void for the same reason, and therefore, the
               dismissal order is void because it is based on a void order. He directs us Section 402.021 of the Texas
               Government Code in support of his arguments. Section 402.021 provides that a[t]he attorney general shall
               prosecute and defend all actions in which the state is interested before the supreme court and courts of
               appeals.* Tex. Gov't Code Ann. § 402.021 (Vernon 2005). Since Section 402.021 does not mention district
               courts, Johnson reasons that the attorney general is not authorized to appear in district courts. Other than
               his reference to Section 402.021, Johnson does not provide any authority for his argument that a judgment
              or order is rendered voidif an attorney appearing in the case was not authorized to represent one or more
              of the parties.Johnson has waived his argumentsbyfailing to adequately briefthem. SeeTex.RApp.P.
              38.i(i)(requiring brief to contain appropriate citations to authority); Myrick v. Enron Oiland Gas Co.,296
              S.W.3d 724,729 (Tex.App.-El Paso 2009, no pet. h.).i We overrule Issues Twothrough Nine.

              DENIAL OF DUE PROCESS


              In Issue Ten and Eleven, Johnson contends that a summary dismissal violates due process.He cites Creel
              v. District Attorney for MedinaCounty, Texas, 818 S.W.2d 45 (Tex.1991) for this proposition. In Creel, the
              petitioner filed a petition for writof mandamus in the trial courtto compel the Medina County District
              Attorneyto release a copyof a publicdocument pursuant to the Open Records Act. The trial court sua
              sponte dismissed Creel's petition andthe court ofappeals affirmed. Creel v.District Attorney for Medina
              County, Texas, 804 S.W.2d 628 (1991)- TheTexas Supreme Court reversed, holding that Creel was denied
              due process oflaw because his mandamus petition was denied without notice ora hearing. Creel, 818
S.W.2d at 46. The instant case is distinguishable because the recorddoes not reflect that Johnson was
              denied due process.

              The Office ofCourt Administration is required tomaintain alistofvexatious litigants subject toprefiling
              orders under Section 11.101. Tex.Civ.Prac. &.Rem.Code Ann.§ n.i04(b)(Vernon 2002).That list reflects
              thatJohnson was found to bea vexatious litigant onJune14,2001 inCause Number B-01-1159-0-CV-B by
              the 156th District Court of Bee County, Texas. Thus, Johnsonwas required to obtain permission of a local
              administrative judge to file suit.See Tex.Civ.Prac. &Rem.Code Ann. §11.102(a). Heis obviously aware of
              this requirement. See e.g., In re R. Wayne Johnson, No. 07-09-0035-CV, 2009WL 2632800
              (TexApp.-Amarillo Aug.27, 2009, orig. proceeding); In re R. Wayne Johnson, No. 07-07-0431-CV, 2009 WL
2225844 (TexApp.-Amarillo 2009July 27,2009, orig. proceeding); In re R. Wayne Johnson, No.
              07-07-0245-CV, 2008 WL 2681314 (Tex^pp.-Amarillo 2008July9,2008, orig. proceeding).

         ^jfcA-local administrative judge may grant avexatious litigant permission to file suit only if it appears to the
              judge that the litigation has merit and has not been filed for the purposes of harassment ordelay.
              Tex.Civ.Prac. &Rem.Code Ann. §11.102(a). Section 11.103 prohibits aclerk ofa court from filing litigation
              presented by avexatious litigant subject to a prefiling order. Tex.Civ.Prac. &Rem.Code Ann. §11.103(a).
              But ifthe clerk mistakenly files pleadings without an order from the local administrative judge, any party
              mayfile with the clerk and serve on theplaintiff and the other parties tothesuita notice stating that the

2 of 3
                                                                                                                              9/8/2015 4:45 PM
JOHNSON v. SLOAN | FindLaw                                                      http://caselaw.nndlaw.com/tx-court-ot-appeals/1523140.html


          plaintiff is a vexatious litigant subject to a prefiling order under Section 11.101. Tex.Civ.Prac. & Rem.Code
          Ann. § 11.103(b). Upon the filing of the notice, the court is required to dismiss the suit unless the plaintiff,
          within ten daysafter the noticeis filed,obtains an orderfrom the local administrative permittingthe filing
          of the litigation. Tex.CivJPrac.& Rem.Code Ann. § 11.103(b).

          The notice filed by the attorney general oh April 28,2008 includes a certificate of service stating that a
          copy ofthe notice was served on Johnson by certifiedmail. Johnson does not contend he did not receive
          the notice. To avoid dismissal, Johnson only had to obtain permission of a local administrative judge to file
          the suit and file a copy of the orderwith the trial court. Therecord doesnot reflect that Johnsonobtained
          permission or even attempted to obtain permission. Although the statute providesthat the suit canbe
          dismissed with ten days of the filingofthe notice, the trial court did not dismiss Johnson's suit until
          February4,2009. Underthese circumstances,we concludethat Johnson has not been denied due process.
          We overrule Issues Ten and Eleven and affirm the dismissal order.

          ANN CRAWFORD McCLURE, Justice.

          SALAS-MENDOZA, Judge, sitting by assignment.




3 of 3                                                                                                                  9/8/2015 4:45 PM
  'n'-'n""n«Il""H!"!li'|,'|l!rll«!!J!ll,|!|

T>(imh




                                     3 0\ fojnMAJYU Raam QJ\S